NO. 07-06-0001-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 25, 2006

                         ______________________________


                      JAMES MICHAEL MCKILLOP, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 17,375-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Pursuant to a plea of guilty, appellant James Michael McKillop was granted deferred

adjudication for burglary of a building and placed on community supervision for four years.

An $800 fine was not suspended. Proceeding pro se, appellant filed a notice of appeal

expressing a desire to challenge community supervision.
       The trial court’s certification of defendant’s right of appeal reflects this is a plea-

bargain case with no right of appeal and that appellant waived his right of appeal. By letter

dated January 11, 2006, this Court notified appellant that the certification indicated no right

of appeal and requested a response by January 23, 2006. The Court noted that failure to

file an amended certification showing a right of appeal or failure to provide other grounds

for continuing the appeal might result in dismissal. See Tex. R. App. P. 25.2(d).


       The letter to appellant was returned by the United States Post Office with a

designation of “unable to forward.” Efforts by the Clerk of this Court to obtain a current

address for appellant proved unsuccessful. Based on the certification, we have no choice

but to dismiss the appeal.


       Accordingly, the appeal is dismissed.


                                           Don H. Reavis
                                             Justice



Do not publish.




                                              2